ON MOTION FOR REHEARING.
NIXON, P. J.
A motion has been filed in this case for a rehearing on several grounds, all of which were fully expounded in the opinions heretofore filed in this case, with the exception, perhaps, of the point that is now urged that unplatted land within the territorial limits of a city cannot be made subject to the sidewalk ordinances of the city. Able counsel for re*172spondent with great pertinacity press this question on our consideration, and, on account of the questions involved being of public importance — although the question was carefully considered in the opinion delivered in this case — we feel that something more perhaps may be added.
The question as to whether a tract of farm land or a tract of land not platted, situated within the corporate limits of a city, can be made subject to taxation for municipal improvements is simply the inter-' pretation of the law as to whether such power has been expressly or impliedly conferred by the Legislature to the municipality, always subject, of course, to the constitutional limitation of grants to cities. In this case, the question is removed from all doubt by the law expressly empowering cities of the fourth class to open and improve streets, avenues, alleys and other public highways, and to make sidewalks, build bridges, culverts, drains and sewers within the city, and so forth; also giving cities of the fourth class exclusive control over all streets, alleys, avenues and public highways, within the limits of such cities. [Section 5979, Revised Statutes of 1899.] Not only is this general power thus expressly given, but also the further power for making and repairing sidewalks and sidewalk curbing and' levying the cost thereof hs special assessments on all lots and pieces of ground abutting such improvements in proportion to the front foot thereof. [Section -5981, Revised Statutes of 1899, concerning cities of the fourth class.] It will be noticed that under the latter section, the power is given to levy the special assessments to pay for making and repairing sidewalks, not only on all lots, but also on all pieces of ground abutting such improvements. This language leaves no open question. Its meaning is written on its face and so written as to need no interpretation. As we have seen, the statute enumerates lots and pieces of ground. Even if the latter were not specifically *173enumerated, the word “lot” is sufficiently comprehensive to include tracts or parcels of land; and it was' held by the Supreme Court of Minnesota that the word “lot” would include a tract or parcel of land of sixty-five acres abutting on streets of a city on three sides and alleged to be vacant, unoccupied pasture land,, was assessable under the statute 'when water pipes and mains had been laid in the streets opposite the same. [Ramsey County v. Lewis Company, 75 N. W. 108.]
To sustain his contention, respondent has further cited the case of Langworthy v. City of Dubuque, 16 Iowa 271, which, an examination will show, is in entire harmony with the principles announced in the opinion delivered in the present case. The lots sought to be taxed in the city of Dubuque in that case were of various sizes — from two to fourteen or more acres of land — and were called mineral lots. It was held that the plaintiff was bound to pay the assessments levied by the city upon his property, the court remarking: “We are not insensible that abuses and inequalities will often occur in levying these, city burdens, resulting especially from an enlargement of their boundaries; but these in the main should find their correction in a wiser and more discreet administration of the city government, the authorities of which should have their assessments made with the utmost care and discretion, and always with a special regard to the value and location of the property, and the proportional benefits which the same will be likely to receive from disbursements of the local revenue collected.” To hold that a tract of land in the very heart of a city which receives all the benefits of the unearned increment arising from the growth of population and wealth and at the same time to relieve it of all burdens of taxation for city government would be obnoxious to every principle of justice.
We are further cited, in support of the motion for *174rehearing, to the case of Fulton v. City of Davenport, 17 Iowa 404, in which, speaking of the circumstances . upon which a corporation may tax property situated in new extensions to the city, the following language is used: “. . . in all such cases, the power to. tax clearly arises, and may be exercised whether the proprietor has dedicated and changed his land into corporate property or not, by laying it off into town lots. And this, too, upon the plain principles of justice and the exigencies of the case. We say, upon the principles of justice, because he gets the same equivalent in kind and character that other citizens do for the taxes they pay, and who otherwise would be taxed for his benefit. It would be indeed somewhat anomalous, and certainly against the genius and progress of the age, not to say those principles of equality and fair play, which should and do in a reasonable degree, as we think, mark the character of our different grades or systems of polity in this country, to allow one man because of his superior wealth and ability to do so, to occupy a princely estate, embracing, it may be, a hundred or more acres of land, in the heart of one of our cities, enjoy all the varied benefits and privileges afforded by the local government, and share none of its burdens.”
Of course, cases may arise in which the exercise by the city of its taxing power over tracts of unplatted land situated within the city limits could not be tolerated by the court. Each particular case must be determined by its own particular circumstances without regard to any definite or fixed rule. The principles laid down by the authorities cited in the opinion rendered in this case place the decision upon the reasonableness of the exercise of the power of taxation, taking into consideration all the facts and circumstances surrounding the particular case. The motion for rehearing is denied.
All concur.